DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a voltage regulation system, applicable to an electronic device, comprising a power supply circuit, a determination circuit and a regulation circuit, wherein the power supply circuit is connected with the regulation circuit, and the power supply circuit is configured to provide a reference voltage and provide a first voltage inputted into the electronic device; the determination circuit is connected with the power supply circuit, and the determination circuit is configured to, according to the reference voltage and the first voltage, output a compensation voltage; the regulation circuit is connected with the determination circuit so as to receive the compensation voltage, and the regulation circuit is configured to output a third voltage, according to the compensation voltage and a second voltage, in a case where the compensation voltage is not within a preset range; and the power supply circuit is further configured to provide the first voltage according to the third voltage, and the second voltage is the reference voltage or a voltage acquired based on a variation of the reference voltage.  The closest prior art Kwak (US 2014/0139132) disclose an inspecting apparatus includes a power supply unit that generates a power supply voltage and that outputs a generated power supply .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.